China Du Kang Co., Ltd. Town of Dukang, Baishui County 2840 Highway 95 Alt. S, A-28,Van Metropolis,#35 Tangyan Road, Suite 7 Xi'an, Shaanxi, PRC, 710065 Silver Springs, NV 89129 March 3, 2011 John Reynolds, Assistant Director Pamela Howell, Staff Attorney Susann Reilly, Staf Attorney Office of Beverages, Apparel and Health Care Services U.S. Securities and Exchange Commission Washington, D.C. 20549 Re: China Du Kang Co., Ltd. Form 10, Amendment 7 File No.: 0-53833 Dear Mr. Reynolds, Ms. Howell, Mr. McAllister and Ms. McGirt: Per the telephone conversation today between Ms. McGirt and our counsel, we thank you for the extension of time granted in which to respond to the Staff’s comment letter. By our computations, the Amendment(s) will be due on or before March 24, 2011. The Company acknowledges the revised due date and will respond accordingly. Should you require anything further, please let us know. Yours very truly, China Du Kang Co., Ltd. Wang Youngsheng
